Concurring Opinion by
President Judge Bowman :
I concur in the result reached by the majority for the reason that the record, in my opinion, clearly establishes that the City of Scranton in discharging certain policemen while retaining police officer trainees with less seniority, did not adopt a rational or fair program in reducing the police force for want of sufficient funds. I also agree that the lower court erred in the statutory law to be applied.
I dissent, however, from what I understand to be the view of the majority that the City of Scranton cannot, for reasons of economy or want of sufficient funds, reduce the size of the police force without the consent of the policemen affected or through the procedures and adjudications required by the Act of April 11, 1931, P. L. 38, as amended, 53 P.S. §§30471-30475, pertaining to the removal of policemen or firemen for cause associated with their individual conduct or performance of duty.
Certainly any local government, charged with the duty and empowered to regulate its affairs, has the *82power and authority — absent contrary statutory mandate — to reduce the number of persons employed by it for any proper purpose subject only to requirements of reasonableness and fairness in exercising such power and within the framework of any lawful provision of a collective bargaining agreement that may be applicable.
Judge Rogers joins in this concurring opinion.